                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLAUDE WINSTON                                 :
              Petitioner,                      :
                                               :
       v.                                      :       CIVIL ACTION NO. 16-5846
                                               :
CYNTHIA LINK, et al.                           :
                 Respondents.                  :

                                              ORDER

       Petitioner, who is proceeding pro se, seeks relief in this Court pursuant to 28 U.S.C.

§ 2254, arguing that his state-court conviction was imposed in violation of the United States

Constitution. The Petition was referred to Magistrate Judge Lynne A. Sitarski, who has issued a

Report and Recommendation (“R&R”) that the petition be denied. Petitioner has filed objections

to the R&R. Upon careful, de novo review of the record, the Court determines that Petitioner has

not shown an entitlement to relief.

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) governs this

Petition. Under AEDPA, “a district court shall entertain an application for a writ of habeas

corpus [filed on] behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or law or treaties of the United

States.” 1 Where, as here, the petition is referred to a magistrate judge for a report and

recommendation, a district court conducts a de novo review of “those portions of the report or

specified proposed findings or recommendations to which objection is made,” and “may accept,




       1
           28 U.S.C. § 2254(a).
reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 2

         Where the claims presented in a federal habeas petition have been decided on the merits

in state court, a district court may not grant relief unless the adjudication of the claim in state

court:

         (1) resulted in a decision that was contrary to, or involved an unreasonable
         application of, clearly established Federal law, as determined by the Supreme
         Court of the United States; or
         (2) resulted in a decision that was based on an unreasonable determination of the
         facts in light of the evidence presented in the State court proceeding. 3

A state court’s decision is “contrary to” clearly established law if the state court applies a rule of

law that differs from the governing rule set forth in Supreme Court precedent or “if the state

court confronts a set of facts that materially indistinguishable from a decision of [the Supreme

Court] and nevertheless arrives at a result different from [its] precedent.” 4 A decision is an

“unreasonable application of” clearly established law if “the state court identifies the correct

governing legal principle…but unreasonably applies that principle to the facts of the prisoner’s

case.” 5 The “unreasonable application” clause requires more than an incorrect or erroneous state

court decision. 6 Rather, the application of clearly established law must be “objectively

unreasonable.” 7




         2
             28 U.S.C. § 636(b)(1).
         3
             28 U.S.C. § 2254(d).
         4
             Lockyer v. Andrade, 538 U.S. 63, 73 (2003) (quoting Williams v. Taylor, 529 U.S. 362, 405–06 (2000)).
         5
             Id. at 75 (quoting Williams, 529 U.S. at 413).
         6
             Id.
         7
             Id.

                                                              2
         If a petitioner failed to raise a claim in state court, it is procedurally defaulted. 8 A

petitioner can overcome this default by establishing cause and prejudice to excuse the default or

that a fundamental miscarriage of justice would result. 9

         The R&R determined that Petitioner’s first ground for relief, that there was insufficient

evidence to support his conviction for second-degree murder and related charges, was

procedurally defaulted. The claim was raised in his counseled direct appeal, but the Superior

Court determined that the argument was so undeveloped as to be waived. 10 Because the claim

was rejected on independent and adequate state-law grounds, it is procedurally defaulted. 11

         Petitioner argues that because counsel in the proceedings under Pennsylvania’s Post-

Conviction Relief Act (“PCRA”) failed to litigate the claim, he can seek relief under Martinez v.

Ryan, in which the Supreme Court held that “a procedural default will not bar a federal habeas

court from hearing a substantial claim of ineffectiveness of counsel at trial if, in [an] initial-

review collateral proceeding, there was no counsel or counsel in that proceeding was

ineffective.” 12 Three conditions must be met for Martinez to apply: (1) the default was caused

by ineffective assistance of post-conviction counsel or the lack thereof; (2) in the initial-review

collateral proceeding; and (3) the underlying claim of ineffective assistance is substantial,


         8
             28 U.S.C. § 2254(b).
         9
             Coleman v. Thompson, 501 U.S. 722, 737 (1991).
         10
            R&R at 9–10. The Superior Court did note that if it were to reach the merits, the evidence was sufficient
to support the verdict. Commonwealth v. Winston, No. 182 EAL 2010, slip op. at 6 & n.1 (Pa. Super. Ct. Oct. 29,
2010). The Superior Court also held that Petitioner had preserved a challenge to the weight of the evidence in which
he argued that the testimony of the Commonwealth’s witnesses was inconsistent and incredible. Id. at 6. The court
rejected the argument, holding that the testimony was corroborated by the physical and ballistic evidence and that
questions of credibility were for the jury. Id. at 8.
         11
            “As a rule, a state prisoner’s habeas claims may not be entertained by a federal court when (1) a state
court [has] declined to address [those] claims because the prisoner had failed to meet a state procedural requirement;
and (2) the state judgment rests on independent and adequate state procedural grounds.” Maples v. Thomas, 565 U.S.
266, 280 (2012) (internal quotation marks omitted).
         12
              566 U.S. 1, 17 (2012).

                                                          3
meaning it has some merit. 13 Whether a claim is “substantial” is a “threshold inquiry that does

not require full consideration of the [claim’s] factual or legal bases.” 14

         Petitioner cannot show that his PCRA counsel was ineffective in not raising the claim

relating to sufficiency of the evidence, because the evidence at trial plainly was sufficient to

convict Petitioner. The evidence included testimony from two witnesses who knew Petitioner

and identified him as the person who shot the victim after telling the victim to give up two bags

of marijuana. 15 A police detective testified to hearing Petitioner say on his cell phone the day

after the shooting (after Petitioner had approached the police near the crime scene and told them

a rumor was circulating that he was responsible), “you know where I was last night but I can’t

say right now.” 16 There was also evidence from another witness, Nathanial Brookens, that

Petitioner had confessed to the crime while they were both in custody. 17 Because the evidence at

trial was sufficient to support Petitioner’s conviction, the objections to the R&R on this ground

for relief are overruled.

         Petitioner’s second ground for relief is based on two issues of after-discovered evidence.

First, there was evidence of a letter sent by Brookens to a romantic partner stating that Petitioner

“got pay back” in retaliation for Petitioner’s involvement with that partner. Petitioner argues that

the letter establishes that Brookens lied at trial. 18 The PCRA court held a hearing on the


         13
              Cox v. Horn, 757 F.3d 113, 119 (3d Cir. 2014) (quoting Martinez, 566 U.S. at 14).
         14
              Bey v. Superintendent Greene SCI, 856 F.3d 230, 238 (3d Cir. 2017) (citation omitted).
         15
              The testimony of one witness spanned two days of trial; at first, the witness denied having identified
Petitioner to the police; the second day, he acknowledged that it was his voice in a videotaped statement and
explained why he had lied the day before. Trial Tr. 3/10/09, 3/11/09. The second witness could not be located to
testify at trial, despite the issuance of a bench warrant, and the testimony from the preliminary hearing was read into
the record after defense counsel acknowledged that he had a full and fair opportunity to cross-examine the witness at
the preliminary hearing. Trial Tr. 3/12/09 at 130–31.
         16
              Trial Tr. 3/12/09 at 190.
         17
              Trial Tr. 3/12/09 at 47–48, 60–61, Trial Tr. 3/13/09 at 77–78.
         18
              Commonwealth v. Winston, No. CP-51-CR-0013213-2007, slip op. (Phila. Cnty. Com. Pl. Apr. 8, 2015).

                                                            4
Brookens letter, hearing from the recipient and other relevant witnesses, and concluded that the

evidence would not have altered the outcome at the trial because there was substantial evidence

presented at trial of animus that Brookens held toward Petitioner and no evidence at the PCRA

hearing that the “pay back” referred to false trial testimony by Brookens. The Superior Court

affirmed. 19

         Second, Petitioner’s counsel in the PCRA proceedings initially presented, but then

withdrew, a claim based on a letter and affidavit from Jeremiah Bush, stating that two other men

committed the murder, and one of them admitted this to Bush. The affidavit and letter were

written in 2014, long after the 2009 trial, and after the alleged killer died.

         The R&R concluded that to the extent Petitioner argues that the PCRA court’s failure to

grant a new trial denied him due process of law, the claim is not cognizable on habeas review. 20

The R&R also correctly concluded that that Petitioner cannot establish that the PCRA court’s

failure to grant relief violated Petitioner’s right to due process because the claim is procedurally

defaulted and he cannot overcome this bar unless he can persuade this Court “that, in light of the

new evidence, no juror, acting reasonably, would have voted to find him guilty beyond a

reasonable doubt.” 21 The proposed evidence here does not meet this standard.

         As to the Brookens letter, the issue of ill will between Brookens and Petitioner was

explored at length at Petitioner’s trial, making the letter cumulative. Moreover, the evidence at




         19
              Commonwealth v. Winston, No. 1227 EDA 2015, slip op. (Pa. Super. Ct. Nov 13, 2015).
         20
            R&R at 21. There is no claim under Martinez as to the Bush affidavit and letter. Because they were not
available at the time of the 2009 trial, they cannot form the basis of any claim of ineffectiveness of trial counsel.
Even if counsel in the PCRA proceedings provided ineffective assistance of counsel in withdrawing the claim based
upon this evidence, such a claim is not cognizable on habeas review. In addition, the affidavit and letter were
written years after the trial and not until “after the alleged perpetrator of the murder[] himself was dead,” and lack
sufficient indicia of reliability. Herrera v. Collins, 506 U.S. 390, 417–18 (1990).
         21
              Schlup v. Delo, 513 U.S. 298, 329 (1995).

                                                          5
trial was sufficient to convict even without the testimony from Brookens. The 2014 Bush

affidavit and letter, even if they had been available at the time of the 2009 trial, would not have

required a jury to acquit Petitioner if the jurors believed the other evidence, including the

testimony of the eyewitnesses.

        Petitioner also objects to the R&R’s conclusion that Petitioner’s claims of ineffective

assistance of trial counsel, which were not raised in the state courts, were procedurally defaulted,

and that the default cannot be excused under Martinez. The Court agrees with the discussion in

the R&R that claims of ineffective assistance of counsel are vague and conclusory, and otherwise

not substantial. 22

        AND NOW, this 6th day of March 2020, upon careful and independent consideration of

the Petition for Writ of Habeas Corpus, and all related filings, and upon review of the R&R of

United States Magistrate Judge Lynne A. Sitarski, and the objections thereto, and for the reasons

stated above, it is hereby ORDERED that:

        1.        The Objections are OVERRULED;

        2.        The R&R [Doc. No. 17] is APPROVED and ADOPTED; and

        3.        The Petition will be dismissed by separate Order.

        It is so ORDERED.

                                               BY THE COURT:

                                               /s/ Cynthia M. Rufe
                                                ____________________
                                               CYNTHIA M. RUFE, J.




        22
             R&R at 22–28.

                                                  6
